Appeal from a judgment of the Supreme Court at Special Term, entered August 13, 1977 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to the Election Law, seeking to declare invalid and unconstitutional the rules of the Town of Callicoon Republican Committee governing the holding of unofficial primaries. Insofar as the rules and past practices of the Town of Callicoon Republican Committee preclude a candidate from proceeding by designating petition to obtain a position on the ballot (Election Law, §§ 103, 134), they are inconsistent with the spirit and intent of the Election Law. Here, petitioner has obtained designating petitions that contain more than the requisite number of signatures (Election Law, § 136, subd 6), and the validity of these petitions has not been challenged. Accordingly, petitioner is entitled to have his name placed on the printed ballot to be used in the unofficial primary of the Republican Party in the Town of Callicoon to be held on August 19, 1977. Judgment reversed, on the law, without costs, and respondents directed to *597place petitioner’s name on the ballot. Greenblott, J. P., Sweeney, Mahoney and Larkin, JJ., concur.